Dear Ms. Ross:
You requested an Attorney General's opinion regarding the sales tax exemption provided for under La.R.S. 47:301. You indicate that Sam's Club collects a sales tax on its membership dues. You question whether such a sales tax is applicable to the Assessor's office.
By Act 1029 of 1991, R.S. 47:301 was amended and reenacted to provide that sales and use tax shall not apply to the state or its political subdivisions. R.S. 47:301(8)(c) provides for purposes of state and use tax levied by the state and any political subdivision, "person" shall not include any political subdivision, or any agency, board, commission, or instrumentality of this state or its political subdivisions. This extends the exemption broadly to political entities so as to clearly include your office. Attorney General Opinion No. 95-119.
Assuming the tax collected by Sam's Club on its membership dues is a sales tax, then the East Carroll Parish Assessor is exempt from such tax.
Trusting this adequately responds to your request, we remain
  Yours very truly,
 CHARLES C. FOTI, JR.
 ATTORNEY GENERAL
  BY:________
 KENNETH L. ROCHE, III
 Assistant Attorney General
  CCF, JR/KLR, III/crt